8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed October 15, 2020.  Claims 1-22 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 12-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 1-2, 10, 12- 13 and 21 recite the broad recitation ”a method of performing an operation”, and the claim also recites “attempting to perform the operation using the target execution candidate”  which is the narrower statement of the range/limitation.  The claim does not clearly state if the operation is performed or not based on the “attempt to perform.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 25, 29, 31-32 and 38-51 of copending Application No. 16/055, 978 (reference application) and claims 1-22 of copending Application No. 17/071,169 (reference application) . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims 1-22 of the instant application and thus anticipate the claims of the instant application.   The application 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrently executing of the instant application with the concurrent execution of the applications ‘169.  A person of ordinary skill in the art would have been motivated to do this to improve availability of a service.  
Claims 1-22 of the instant application are therefore not patentably distinct from claims claims 1-14, 25, 29, 31-32 and 38-51 of copending Application No. 16/055, 978 (reference application) and claims 1-22 of copending Application No. 17/071,169 (reference application) and as such are unpatentable over obvious type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coatney et al. United States Patent No.  8,327,186 in view of Flynn et al. WO 2008/070173.

As per claim 1, Coatney teaches a method of performing an operation on a particular computing device, comprising: executing, on the particular computing device:
a first execution candidate, implemented in a first reliability domain on the particular computing device, capable of performing the operation [N-module (column 5 lines 21-30); nodes 200 (column 5 lines 50-60); cluster access adapter (column 8 lines 20-45)],
a second execution candidate, implemented in a second reliability domain on the particular computing device, capable of performing the operation [nodes 200 couples across cluster (column 6 lines 30-51)], and
a third execution candidate, implemented in a third reliability domain on the particular computing device, capable of performing the operation; 
wherein the first, second and third reliability domains are distinct from each other; wherein the operation requires access to data in a shared memory associated with the particular computing device [nodes work in conjunction with shared storage (column 5 lines 15-20); node coupled across a cluster (column 6 lines 30-51); failover partner nodes (column 7 lines 47-65)];

attempting performance of the operation using the target execution candidate  [node configured to provide data access service to client (column 7 lines 56-60)].  
Coatney does not explicitly teach concurrently executing. 
However, in analogous art, Flynn teaches concurrently executing [storage requests are concurrent (page 97 lines 1-9)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the requests of Coatney with the concurrent requests of Flynn.  A person of ordinary skill in the art would have been motivated to do this to ensure processing of requests in a system and prevent failure.  

As per claim 2, Coatney in view of Flynn teaches the  method of Claim 1, further comprising: receiving a request to perform the operation, from a requesting entity executing on a second computing device that is remote relative to the particular computing device; wherein said attempting performance of the operation using the target execution candidate is performed in response to receiving the request to perform the operation from the requesting entity [client submits requests (column 7 lines 1-26)].



As per claim 4, Coatney in view of Flynn teaches the method of Claim 1, wherein said selecting the target execution candidate is performed at the particular computing device [Coatney: processors of node (column 8 lines 14-56; column 9 lines 31-55; column 10 lines 29-52)].  

As per claim 5, Coatney in view of Flynn teaches the method of Claim 1, wherein the shared memory associated with the particular computing device is volatile memory contained by the particular computing device [Coutney: file system protocol (column 10 lines 41-67)].  

As per claim 6, Coatney in view of Flynn teaches the method of Claim 1, wherein the target execution candidate is one of: an application running on one or more processors of the particular computing device; implemented in a network interface controller of the particular computing device; implemented within an operating system executing on the particular computing device; implemented within a privileged domain on the particular computing device; executed on a first set of one or more cores of a processor in the particular computing device; executed on a second set of one or more cores of the processor, wherein membership of the second set of one or more cores is different than membership of the first set of one or more 

As per claim 7, Coatney in view of Flynn teaches the method of Claim 6, wherein: the target execution candidate is an interpreter that interprets instructions that, when interpreted, cause performance of the operation; the interpreter is implemented on a network interface controller through which the particular computing device communicates over a network; wherein the target execution candidate performs the operation by interpreting instructions specified in data provided to the network interface controller [Coatney: each node embodied as dual processor storage system (column 8 lines 31-67); processors to control nodes (column 8 lines 16-19; column 9 lines 31-55)].  

As per claim 8, Coatney teaches a method of performing an operation on a particular computing device, comprising: 
executing, on the particular computing device: a first execution candidate, implemented in a first reliability domain on the particular computing device, capable of performing the operation [N-module (column 5 lines 21-30); nodes 200 (column 5 lines 50-60); cluster access adapter (column 8 lines 20-45)], and
a second execution candidate, implemented in a second reliability domain on the particular computing device, capable of performing the operation [nodes 200 couples across cluster (column 6 lines 30-51)];

wherein the second reliability domain includes a second set of one or more cores of the processor of the particular computing device  [nodes connected with cluster (column 8 lines 14-57)];
wherein the first set of one or more cores is different than the second set of one or more cores [two processor systems (column 8 liees 40-45)]  ;
wherein the operation requires access to data in a shared memory of the particular computing device [nodes work in conjunction with shared storage (column 5 lines 15-20)];
selecting a target execution candidate, from among the first and second execution candidates [request services (column 7 lines 1-25); communication between N-module and D-module in the same node (column 15, lines 53-65); operation performed in stages (column 16 lines 32-55); and
causing the target execution candidate to perform the operation [node configured to provide data access service to client (column 7 lines 56-60)].  

As per claim 9, Coatney in view of Flynn teaches method of Claim 8 wherein: the first execution candidate supports a first set of operations; the second execution candidate supports a second set of operations; and the second set of operations is a proper subset of the first set of operations [identify D-module to perform operation (column 20 lines 1-39)].  



As per claim 11, Coatney in view of Flynn teaches the method of Claim 8, wherein the shared memory associated with the particular computing device is volatile memory contained by the particular computing device [Coutney: file system protocol (column 10 lines 41-67)].

5.	Claims 12-22 are rejected, mutatis mutandis, under the same rationale as claims 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/             Primary Examiner, Art Unit 2457